 Case 3:20-cv-02252-AJB-LL Document 11 Filed 04/16/21 PageID.53 Page 1 of 3




 1 KAZEROUNI LAW GROUP, APC
     Abbas Kazerounian, Esq. (SBN: 249203)
 2 ak@kazlg.com
     Mona Amini, Esq. (SBN: 296829)
 3 mona@kazlg.com
     245 Fischer Avenue, Unit D1
 4 Costa Mesa, California 92626
     Telephone: (800) 400-6808
 5 Facsimile: (800) 520-5523

 6 Attorneys for Plaintiff,
     Danny Allen
 7
                            UNITED STATES DISTRICT COURT
 8
                         SOUTHERN DISTRICT OF CALIFORNIA
 9

10 DANNY ALLEN, individually and on             Case No.: 3:20-cv-02252-AJB-LL
     behalf of all others similarly situated,
11

12                       Plaintiff,             JOINT MOTION FOR DISMISSAL
                                                OF ACTION WITHOUT PREJUDICE
13
           vs.
14

15 LVNV FUNDING, LLC,

16
                         Defendant.
17

18

19

20

21 //

22 //

23 //

24 //

25 //

26 //

27 //

28 //

                                               -1-
                     JOINT MOTION FOR DISMISSAL OF ACTION WITHOUT PREJUDICE
 Case 3:20-cv-02252-AJB-LL Document 11 Filed 04/16/21 PageID.54 Page 2 of 3




 1         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff DANNY ALLEN
 2 (“Plaintiff”) and Defendant LVNV FUNDING, LLC (“Defendant” or “LVNV”)

 3 hereby jointly submit this motion for dismissal of this action in its entirety without

 4 prejudice with each party to bear their own attorney’s fees and costs.

 5

 6                                              Respectfully submitted,
 7 Dated: April 15, 2021                        KAZEROUNI LAW GROUP, APC
 8

 9                                              By: __/s/ Mona Amini          _ ______
10                                                    Mona Amini, Esq.
                                                      Attorneys For Plaintiff
11

12 Dated: April 15, 2021                        Gordon Rees Scully Mansukhani
13

14

15
                                                By: __/s/ Sean P. Flynn    _ ______
                                                      Sean P. Flynn, Esq.
16                                                    Attorneys For Defendant
17

18
                                       CERTIFICATION
19
           Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
20
     Policies and Procedures Manual, I hereby certify that the content of this document is
21
     acceptable to counsel for Defendant and that I have obtained Defendant’s counsel’s
22
     authorization to affix his electronic signature to this document.
23

24
     Dated: April 15, 2021                      KAZEROUNI LAW GROUP, APC
25

26
                                                By: __/s/ Mona Amini         _ ______
27                                                    Mona Amini, Esq.
                                                      Attorneys For Plaintiff
28

                                               -2-
                     JOINT MOTION FOR DISMISSAL OF ACTION WITHOUT PREJUDICE
 Case 3:20-cv-02252-AJB-LL Document 11 Filed 04/16/21 PageID.55 Page 3 of 3




 1                            CERTIFICATE OF SERVICE
 2        I am a resident of the State of California, over the age of eighteen years, and
 3 not a party to the within action. My business address is Kazerouni Law Group, APC,
   245 Fischer Avenue, Unit D1, Costa Mesa, CA 92626. On April 16, 2021, I served
 4
   the within document(s):
 5
     • JOINT MOTION FOR DISMISSAL OF ACTION WITHOUT PREJUDICE
 6

 7             CM/ECF - by transmitting electronically the document(s) listed above to
                the electronic case filing system on this date before 11:59 p.m. The
 8              Court’s CM/ECF system sends an e-mail notification of the filing to the
 9              parties and counsel of record who are registered with the Court’s
                CM/ECF system.
10

11
         I declare under penalty of perjury under the laws of the State of California that
12 the above is true and correct. Executed on April 16, 2021, at Costa Mesa, California.

13
                                                             /s/ Mona Amini
14
                                                              MONA AMINI, ESQ.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             -3-
                   JOINT MOTION FOR DISMISSAL OF ACTION WITHOUT PREJUDICE
